Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1, lines 6-7 of “a degree of dispersion in length of the artificial pin rods in the plane parallel to the substrate surface is greater than or equal to 5 mm” renders the claims indefinite. It is unclear what this limitation requires. Does this limitation require a disparity between long pin rods and short pin rods of 5 mm? Additionally, it appears that 5 mm is meant to recite --5 nm-- (all recitations, in the current specification, of degree of dispersion are measured in nm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-130291.
Regarding claims 1 and 4; 291 teaches an oxide superconducting wire, and method of making a superconductor wire, (para. 0001) comprising a superconductor layer disposed on a substrate (para. 0025) wherein the superconductive layer comprises artificial pin rods having different lengths dispersed on a plane parallel to a substrate surface of the substrate (para. 0039, fig. 4).
Regarding the limitation of the degree of dispersion in length of the artificial pin rods in the plane parallel to the substrate surface is greater than or equal to 5 nm, 291 teaches that the length of the crystal is between 5-200 nm (para. 0030) and the length of crystal is different throughout the superconductor (fig. 4). Additionally, it appears that some of the crystals are about half the length of other crystals in the superconductor layer (fig. 4). For a value of the large of crystal of 200 nm, half of the length would be 
Regarding claim 2, 7, 291 teaches alternating superconductor layers wherein the first layer has crystals and the second layer does not have crystal (meets the limitation one layer having a first density and a second layer having a density lower than the first density) (fig. 2, 10a, 10b; para. 0036).
Regarding claim 3, 5, 8, 291 teaches that the pin rods are formed of BaZrO3 (para. 0028).
Regarding claim 6, 291 teaches the superconductor layer is disposed on the substrate using a PLD method (para. 0033) wherein the PLD method causes an irradiation position by a laser to scan, in a direction crossing a traveling direction of the substrate, a first and second target that are integrally or separately juxtaposed (appears to be necessarily carried out in a PLD process; para. 0033), wherein the first target comprise a material to form the pin rods (first target comprises pin rod material and superconductor, para. 0033) and a second target comprising a material to form oxide superconductor and no material to form the pin rods (para. 0033). It is noted that the process does not require the targets are irradiated simultaneously.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-130291 in view of Selvamanickam (US 2004/0247780).
291 teaches a method as described above in claim 4.
If 291 fails to teach the PLD method causes an irradiation position by a laser to scan, in a direction crossing a traveling direction of the substrate, Selvamanickam will be applied herein.
Selvamanickam teaches a method of making superconductor tapes (abstract) wherein the PLD method causes an irradiation position by a laser to scan, in a direction crossing a traveling direction of the substrate (para. 0042, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the PLD method causes an irradiation position by a laser to scan, in a direction crossing a traveling direction of the substrate in 291 in order to provide a parameter known in the art as taught by Selvamanickam.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735